Citation Nr: 0428613	
Decision Date: 10/18/04    Archive Date: 10/28/04

DOCKET NO.  95-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for mitral valve 
prolapse.

2.  Entitlement to service connection for fatigue, including 
as due to an undiagnosed illness, or to chronic fatigue 
syndrome, including as due to an undiagnosed illness. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and a friend






ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran's active military service from June 1990 to 
January 1992 included service in the Southwest Asia Theater 
of operations during the Persian Gulf War, and he had more 
than three years of prior active service.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a July 1994 rating decision of 
the Louisville, Kentucky Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The RO, in pertinent 
part, denied entitlement to service connection for fatigue, 
including as due to an undiagnosed illness, and for mitral 
valve prolapse.  Subsequent decisions of the Phoenix, 
Arizona, RO confirmed the denial of those claims.  

In February 1999 and in October 2002, after adjudicating 
other issues then pending on appeal, the Board remanded the 
issues to the RO for further development and adjudicative 
action.  

In June 2004 the RO most recently affirmed the determinations 
previously entered.

The case has been returned to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the issues on appeal has been obtained.




2.  The veteran served in the Persian Gulf.

3.  The competent and probative medical evidence establishes 
that the veteran does not have mitral valve prolapse which 
has been linked to active service on any basis.

4.  The competent and probative evidence of record 
establishes that the veteran meets the criteria for a 
diagnosis of chronic fatigue syndrome.  


CONCLUSIONS OF LAW

1.  Mitral valve prolapse was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.317 (2003).

2.  Chronic fatigue syndrome was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 1117, 1118, 5103, 5103A, 5107(West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
more than five years after the veteran submitted the initial 
claim underlying this appeal, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  


This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (CAVC) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (codified at 38 C.F.R. § 
3.159).

Except for provisions pertaining to claims to reopen based on 
the submission of new and material evidence, which are not 
relevant to this claim, the VCAA is applicable to all claims 
filed on or after the date of enactment, November 9, 2000, or 
filed before the date of enactment but not yet final as of 
that date.  Because the claims on appeal remained 
unadjudicated when the VCAA was enacted, the VCAA is 
applicable to the claims on appeal.  See Holliday v. 
Principi, 14 Vet. App. 282-83 (2001) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The Board notes that notification to the veteran as to the 
evidence required to substantiate the claims currently on 
appeal began in July 1994, when the RO issued the initial 
rating decision which led to this appeal.  During the 
pendency of this appeal, a period encompassing approximately 
10 years, there have been numerous items of correspondence to 
the veteran.  

Briefly summarizing those items of correspondence which most 
clearly reflects compliance with the VCAA, the Board's 
February 1999 remand specifically advised the veteran of the 
additional evidence required to substantiate his claims.  
Thereafter, the RO undertook development as directed in the 
Remand, including obtaining the veteran's updated VA clinical 
records.  The veteran was afforded additional VA examinations 
in January 2000, June 2001, and May 2002, to supplement 
medical evidence obtained at VA examinations conducted in 
December 1993, January 1994, and February 1997.

The RO issued an updated supplemental statement of the case 
(SSOC) in September 2001.  That SSOC described the clinical 
records obtained subsequent to the February 1999 remand, 
dates of VA examinations conducted subsequent to the February 
1999 remand, and the notifications actions taken subsequent 
to the February 1999 remand.  The SSOC provided the veteran 
with the complete text of 38 C.F.R. § 3.159 as revised to 
implement the VCAA.  In addition, the September 2001 SSOC set 
forth the current regulations governing determinations of 
service connection applicable to veterans of the Persian Gulf 
War.

The RO issued another SSOC in June 2002, after the veteran 
was afforded VA examination in May 2002.  This SSOC again 
included the complete text of 38 C.F.R. § 3.159, as revised 
to implement the VCAA.  The Board again remanded the claims 
in October 2002.  

The Board's October 2002 decision specifically advised the 
veteran of the enactment of the VCAA and the provisions of 
that act, and again identified the evidence lacking to 
substantiate the veterans claims.



In January 2003, the RO issued a specific letter advising the 
veteran of the evidence VA would obtained and his 
responsibility to identify evidence required to substantiate 
his claims.  The veteran was advised that VA examination 
would be scheduled, and the veteran was afforded VA 
examination in April 2003 and June 2003.  

In April 2004, the RO issued another letter advising the 
veteran specifically of the enactment of the VCAA, the status 
of the claims on appeal, and the letter outlined the 
veteran's responsibilities as well as the evidence VA would 
attempt to obtain.  Another SSOC was issued in April 2004.  
This SSOC again included the text of 38 C.F.R. § 3.159 as 
revised to implement the VCAA.  A final SSOC was issued in 
June 2004. 

The communications of record demonstrate that VA has complied 
with VCAA requirements to notify and assist the claimant.  
Although less than a year has elapsed since the RO last 
advised the claimant of the complete text of 38 C.F.R. 
§ 3.159, the RO had previously advised the veteran of the 
complete provisions of that regulation, and the Board may 
complete appellate review.  Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 701(b), 117 Stat. 2651, 2670 (Dec. 16, 
2003) (codified at 38 U.S.C.A. § 5103(b)).  

The Board finds that VA has done everything reasonably 
possible to assist the appellant to develop the claim on 
behalf of the veteran.  In particular, he has been afforded 
multiple opportunities to submit or identify evidence during 
the pendency of this claim, has been advised of the evidence 
lacking to substantiate his claim in two Board remand is, in 
multiple SSOC is and the RO has issued several specific 
letters regarding the enactment and provisions of the VCAA 
and the veteran's rights and responsibilities under the 
provisions of the VCAA.  In addition, the veteran, his spouse 
and a friend presented oral testimony at a personal hearing 
at the RO in February 1996.  A copy of the transcript is in 
the claims file.




It is noted that the decision of the CAVC in Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II) (withdrawing 
and replacing Pelegrini v. Principi, 17 Vet. App. 412 (2004)) 
held, in part, that a VCAA notice, as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits, or that an essentially equivalent 
notification must be provided.  

In this case, the initial AOJ decisions regarding the claims 
on appeal were made several years prior to the enactment of 
the VCAA, but the veteran has, as outlined above, been 
provided with notice of the enactment of the VCAA and the 
provisions of the VCAA, as well as notice of the evidence 
lacking to substantiate the claims and notification of the 
evidence he was responsible to obtain or identify and the 
evidence that VA would obtain on his behalf, on several 
occasions. 

The multiple notifications provided to the veteran after the 
enactment of the VCAA, including multiple SSOCs containing 
the complete text of that revised regulation at 38 C.F.R. 
§ 3.159, clearly advised the appellant to identify or submit 
any relevant evidence, and the appellant did submit a variety 
of types of evidence.  The content of the notices provided 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b).  

The current decision in Pelegrini noted that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about 
the information and evidence that VA will seek to 
provide; (3) inform the claimant about the information 
and evidence the claimant is expected to provide; and 
(4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, 
or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  

This new "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).  As 
the Board has noted above, the appellant has already 
been afforded opportunities to submit additional 
evidence, and has been provided the complete text of 
38 C.F.R. § 3.159, as revised to implement the VCAA, in 
several SSOC is issued since the enactment of the VCAA.  
The Board finds that the claimant has indeed been 
notified that he should provide or identify any and all 
evidence relevant to the claim.  

Because each of the four content requirements of a VCAA 
notice has been fully satisfied, the Board concludes that any 
error in not providing a single notice to the appellant 
covering all content requirements is harmless error.  

The Board finds that VA has done everything reasonably 
possible to assist the claimant.  Adjudication of the claims 
for service connection may proceed, consistent with the VCAA.  

The record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991) (strict adherence 
to requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  

VA has fully satisfied its duties to inform and assist the 
veteran as to the claim for mitral valve prolapse at issue 
here, the only claim addressed in this decision which has not 
been decided in the veteran's favor.

Having determined that the duty to notify and the duty to 
assist have been satisfied, the Board turns to the claims on 
the merits.  


Criteria

To establish service connection for a claimed disability, the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for certain disorders 
defined by statute or regulation as chronic such as coronary 
artery disease if shown disabling to a compensable degree 
during the first post-service year.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2003).  However, mitral valve prolapse is not defined as a 
chronic disorder which may be presumed service-connected 
under those circumstances.

The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).  

In each case, however, "[a] determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service."  
Watson v. Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where there is a 
chronic disease shown as such in service or within the 
presumptive period under 38 C.F.R. § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).
Persian Gulf War

Compensation may be paid to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest: during 
service on active duty in the Armed Forces in the Southwest 
Asia theater of operations during the Persian Gulf War; or to 
a degree of 10 percent or more not later than December 31, 
2006; and by history, physical, examination, or laboratory 
tests cannot be attributed to any known clinical diagnosis.  
See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a).  The veteran's 
official records establish that he served in the Persian 
Gulf.  

A 'qualifying chronic disability' means a chronic disability 
resulting from any of the following (or any combination of 
any of the following): an undiagnosed illness; a medically 
unexplained chronic multi symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms; and any 
diagnosed illness that the Secretary determines.  38 U.S.C.A. 
§ 1117; 38 C.F.R. § 3.317(a)(1)(i).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to, fatigue, 
unexplained rashes or other dermatological signs or symptoms, 
headaches, muscle pain, joint pain, neurologic signs or 
symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b).

Compensation shall not be paid under this section if: (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; (2) if there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) if there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs.  See 38 C.F.R. § 3.317(c).

On December 27, 2001, the President signed HR 1291, the 
"Veterans Education and Benefits Expansion Act of 2001" 
(VEBEA).  Section 202 of the bill expands compensation 
availability for Persian Gulf veterans to include "medically 
unexplained chronic multi symptom illness," such as 
fibromyalgia, chronic fatigue syndrome, and irritable bowel 
syndrome, as well as any diagnosed illness that the Secretary 
determines by regulation to be service connected.  The 
changes are effective as of March 1, 2002.  38 U.S.C. § 1117, 
as added by § 202 of the "Veterans Education and Benefits 
Expansion Act of 2001," Pub. L. No. 107-103, 115 Stat. 976 
(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3 
(2002).


Service Connection

Mitral Valve Prolapse

At the time of VA examination conducted in January 1994, the 
veteran provided a history of mitral valve prolapse.  On 
examination, his chest was clear, his heart rhythm was 
regular, and there was a questionable mitral valve click 
present, but no murmur was heard.  The examiner recommended 
that an echocardiogram be conducted to confirm the diagnosis 
of mitral valve prolapse.

At a personal hearing conducted in February 1996, the veteran 
testified that he had been told prior to his Persian Gulf 
service that he had mitral valve prolapse.  He further 
testified that he believed this disorder was more serious 
after his return from the Persian Gulf.

On VA examination conducted in January 2000, the veteran 
reported that he felt his chest pain had become worse.  He 
reported that he had chest pain approximately three or four 
times per month.  He stated he had not sought medical 
treatment for this chest pain because he was afraid of what 
he might find out.  He provided a history of having undergone 
echocardiogram examination, but the examiner noted that he 
was unable to find a report of echocardiogram examination and 
had ordered another examination.  

The veteran's heart was not enlarged.  The sounds were of 
good quality and there were no murmurs.  The examiner stated 
that he felt no physical evidence of mitral valve prolapse.  
However the echocardiogram recommended at the time of the 
previous VA examination had not been obtained and an 
echocardiogram was ordered.  However, no record that 
echocardiogram examination was conducted at that time is 
associated with the claims files.

An echocardiogram was performed in June 2003.  The examiner 
concluded that the veteran had a normal echocardiogram 
examination and Doppler examination.  The examiner concluded 
that there was no mitral valve prolapse.  The examiner 
further noted that a 1989 diagnosis of mitral valve prolapse, 
accepted at that time, was later proven to be incorrect.  The 
examiner stated that a saddle like normal anatomy of the 
mitral valve was demonstrated to be the cause of confusion, 
and that the client criteria for a diagnosis of mitral valve 
prolapse were more restricted and were most accurate when 
associated with a group of specific physical findings not 
present for the veteran.

The evidence establishes that, although the veteran was 
advised of a diagnosis of mitral valve prolapse prior to his 
Persian Gulf service, more recent clinical evaluation, using 
technology not available at the time of the initial 
diagnosis, and updated medical criteria, reveals that he does 
not, in fact, have a prolapsed mitral valve.  In the absence 
of a current medical diagnosis of mitral valve prolapse, 
service connection cannot be granted for mitral valve 
prolapse, no matter how sincere the veteran's belief that he 
had mitral valve prolapse in the past.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  

The medical evidcne establishes that the veteran does not 
currently have mitral valve prolapse, and thus, there is no 
reasonable doubt which can be resolved in the veteran's 
favor.  See 38 U.S.C.A. § 5097(b).  The claim for service 
connection for mitral valve prolapse must be denied.


Chronic Fatigue Syndrome (CFS)

The VA Schedule for Rating Disabilities predicates a valid 
diagnosis of CFS on the exclusion of other possible clinical 
diagnoses, and a minimum number of symptoms must exist to 
establish the syndrome.  38 C.F.R. § 4.88a (2003).  Under 38 
C.F.R. § 4.88a, a diagnosis of chronic fatigue syndrome (CFS) 
requires: (1) new onset of debilitating fatigue severe enough 
to reduce daily activity to less than 50 percent of the usual 
level for at least six months; and (2) the exclusion, by 
history, physical examination, and laboratory tests, of all 
other clinical conditions that may produce similar symptoms; 
and (3) six or more of the following: (i) acute onset of the 
condition, (ii) low grade fever, (iii) nonexudative 
pharyngitis, (iv) palpable or tender cervical or axillary 
lymph nodes, (v) generalized muscle aches or weakness, (vi) 
fatigue lasting 24 hours or longer after exercise, (vii) 
headaches (of a type, severity, or pattern that is different 
from headaches in the pre-morbid state), (viii) migratory 
joint pains, (ix) neuropsychologic symptoms, (x) sleep 
disturbance.

At the time of VA examination conducted in January 1994, the 
veteran reported fatigue.  Post-service records thereafter 
reflect that he was treated for joint pain of multiple 
joints.  Because of his continued complaints of multiple 
joint pain and discomfort, a diagnosis of fibromyalgia was 
considered.  At the time of VA examination conducted in 
February 1997, the examining rheumatologist noted chronic 
fatigue as well and the multiple positive trigger point areas 
at multiple joints.

A diagnosis of post-traumatic stress disorder (PTSD) was 
assigned, and the veteran was granted service connection for 
PTSD effective in June 1993.  The clinical records reflect 
continuing complaints regarding sleep disturbances due to 
nightmares.  

At the time of VA examination conducted in February 1997, the 
veteran complained of nightmares and not getting enough sleep 
at night.  The examiner assigned a diagnosis of clinical 
depression.  At the time of VA outpatient treatment in July 
2003, he reported sleep disturbances due to nightmares and 
awakening with anxiety, he reported getting about five hours 
of sleep each night.  

Outpatient treatment records dated in January 1997 reflect 
that the veteran complained of headaches occurring since his 
return from Persian Gulf service.  On VA examination 
conducted in May 2001, he described migraine-type headaches 
occurring two or three times per week, with sudden onset, 
severe pressure, photophobia, which he treated with nasal 
spray or medication and by resting or lying down.  He also 
reported joint pain in multiple joints, diagnosed as 
fibromyalgia.  He appeared depressed.  Service connection for 
headaches as due to an undiagnosed illness was granted, 
effective in November 1994.

In an October 2002 Decision and Remand, the Board noted that 
the veteran's claim for "chronic fatigue" reasonably raised 
an intertwined issue of service connection for chronic 
fatigue syndrome (CFS) as described under 38 C.F.R. § 4.88a.  
The Board further noted that the February 1999 remand 
directed the RO to adjudicate the intertwined issue of 
service connection for CFS, and that no formal adjudication 
of that matter was of record.

On VA examination conducted in May 2003, the examiner noted 
the veteran's prominent complaints of fatigue.  He reported 
that his fatigue was of sudden onset in 1991.  His gait was 
normal but slow.  His demeanor suggested depression.  In an 
April 2003 report, the examiner described longitudinal review 
of the post-service clinical records conducted prior to 
physical examination.  Following the May 2003 physical 
examination, the examiner noted that the veteran met the 
criteria for fibromyalgia, and also met the criteria for CFS, 
since the criteria for that syndrome were primarily 
subjective, and the veteran met all the subjective criteria.  
The examiner also noted that it is known that there is 
frequent crossover of these disorders.  

The Board finds that the diagnosis of CFS assigned by the 
examiner who conducted the April 2003 review of the veteran's 
records and the May 2003 physical examination of the veteran 
is persuasive evidence and is favorable.  There is no 
contradictory evidence, as no prior examiner specifically 
expressed a medical opinion as to whether CFS was or was not 
present.  To the extent that any prior determinations of 
record are unfavorable, the clear discussion and rationale 
provided in the May 2003 VA opinion make that opinion more 
persuasive and of greater evidentiary weight.  The Board 
construes the diagnosis of a competent physician to encompass 
the finding that the diagnostic criteria are satisfied as a 
medical matter.  Cf. Cohen v. Brown, 10 Vet. App. 128, 140 
(1997)

As the medical evidence and opinion of record is favorable to 
the veteran, the criteria for service connection for CFS are 
met.


ORDER

Entitlement to service connection for mitral valve prolapse 
is denied.

Entitlement to service connection for chronic fatigue 
syndrome is granted.



	                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



